Exhibit 10.27

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (hereinafter referred to as “Agreement”) is made this
22nd day of February, 2007, by and between EXAR CORPORATION, including its
affiliates and wholly-owned subsidiaries, a Delaware corporation, with its
principal place of business at 48720 Kato Road, Fremont, California 94538
(hereinafter referred to as “EXAR”) and RICHARD L. LEZA, an individual residing
at 60653 Desert Shadows Drive, La Quinta, California, 92253, Social Security
No. 552 – 66 – 0361 (hereinafter referred to as “Mr. Leza”).

FOR AND IN CONSIDERATION of the mutual promises and conditions set forth below,
EXAR and Mr. Leza agree as follows:

 

1. SERVICES

EXAR retains Mr. Leza on an interim basis to serve as the Company’s President
and CEO and to perform all related tasks and responsibilities.

Mr. Leza shall exercise his best skill and judgment in performing his
obligations hereunder. It is recognized by Mr. Leza that time is of the essence.

 

2. TERM

This Agreement shall be for a period of three (3) months commencing on the date
specified above and ending on May 22nd, 2007. Should the parties agree in
writing, this Agreement may be extended.

 

3. COMPENSATION

For the services to be rendered by Mr. Leza, he shall receive a monthly salary
of Thirty Five Thousand Dollars ($35,000.00). Payment to Mr. Leza shall be made
in a form of a wire transfer to account number 7710565055719. Mr. Leza’s
documented travel and living expenses will be reimbursed.

 

4. RELATIONSHIP

Mr. Leza will at all times act as an independent contractor and nothing stated
or implied herein shall be construed to make Mr. Leza in any way to be an
employee (common law or otherwise) of EXAR or any affiliated company. Mr. Leza
in no event shall be considered, and hereby confirms Mr. Leza’s non-employee
status (common law or otherwise) as an employee (common law or otherwise) of
EXAR within the meaning or application of any national or state

 

1



--------------------------------------------------------------------------------

unemployment insurance law, old age benefit law, workmen’s compensation or
industrial accident law, or other industrial or labor law, any tax law, or any
EXAR employee benefit plan. Mr. Leza further agrees not to make any application
for any benefits or rights extended to regular or part-time employees of Exar,
and waives any rights thereto.

While Mr. Leza shall control the detail, manner, and method of performing the
services to be rendered, it is understood that all services performed under this
Agreement shall be subject to inspection by and approval of EXAR.

 

5. EXAR REPRESENTATIVE

EXAR’s designated representative is the Board of Directors (hereinafter
“Representative”). EXAR’s designated representative will serve as Mr. Leza’s
primary contact with EXAR.

 

7. CONFIDENTIALITY

The nature of the work performed and any information belonging to EXAR or any
third party with which Mr. Leza may become familiar will be treated as
confidential and may not be disclosed without the written consent of EXAR,
except as provided herein. Mr. Leza agrees to keep in strictest confidence all
information relating to the business affairs of EXAR which may be acquired in
connection with or as a result of this Agreement. During the term of this
Agreement and at any time thereafter, without the prior written consent of EXAR,
Mr. Leza will not publish, communicate, divulge, disclose or use any of such
information which has been designated as secret, confidential or proprietary, or
from which the surrounding circumstances ought to be treated as secret or
confidential.

 

9. NON-COMPETE

During the term of the Agreement, Mr. Leza will not perform services as an
employee, consultant, director or otherwise for any firm which is a direct
competitor of Exar.

 

11. TAXES

Mr. Leza shall be solely responsible for the payment, wherever payable, of any
income taxes or other taxes, contributions or insurance premiums that pertain to
the compensation received hereunder.

 

2



--------------------------------------------------------------------------------

12. NOTICES

Any notice or other communication required to be given under the terms of this
Agreement shall be deemed to have been given upon personal delivery or upon the
lapse of three (3) days following deposit for delivery by certified or
registered United States mail, postage fully prepaid and addressed to the party
at its respective address as shown herein (or at such other address to which one
party gives the other by the same means of notice).

Notice and payment to Mr. Leza shall be sent to the following address:

60653 Desert Shadows Drive

La Quinta, California, 92253

Notice to EXAR shall be sent to the following address unless otherwise specified
herein:

EXAR CORPORATION

48720 Kato Road Fremont, California 94538

Attn: Legal Department

 

13. GENERAL

(a) This Agreement and the Exhibits attached constitute the entire agreement
between the parties and supersedes all prior agreements and understandings
between them relating to the subject matter hereunder and no modification of
this Agreement shall be binding on either party unless it is in writing and
signed by both parties.

(b) The rights and obligations of the parties to this Agreement shall be
governed by and construed in accordance with the laws of the State of
California. The parties hereto subject themselves to the jurisdiction of the
state and federal courts of the State of California residing within the County
of Alameda with respect to any dispute, disagreement or claim arising hereunder,
and agree that any such dispute, disagreement or claim shall be exclusively
resolved by such California state or federal court.

(c) The prevailing party in any legal, arbitration or dispute resolution action
brought by one party against the other regarding the performance,
interpretation, enforcement or with respect to any matter arising out of or in
connection with this Agreement shall be entitled, in addition to any other
rights and remedies it may have, to reimbursement for its expenses incurred
thereby, including court costs and reasonable attorneys’ fees.

 

3



--------------------------------------------------------------------------------

(d) Neither party shall have the right to assign or otherwise transfer its
rights or obligations under this Agreement without the prior written consent of
the other party; provided, however, that a successor in interest to a party by
merger, by operation of law, or by assignment, purchase, or otherwise, of the
entire business of either party shall acquire all the rights and be subject to
all the obligations of such party hereunder, without the necessity of obtaining
such prior written consent; provided, however, that nothing herein shall prevent
either party from assigning all of its rights and obligations under this
Agreement to a subsidiary of that party upon written notice to the other party.

The parties hereto have caused this Agreement to be executed on the date first
above written.

 

EXAR CORPORATION

    RICHARD L. LEZA By:  

/s/ John S. McFarlane

    By:  

/s/ Richard L. Leza

Title:   Chair, Corporate Governance and     Title:   Interim President and CEO
  Nominating Committee       Date:   February 22, 2007     Date:   February 22,
2007

 

4